      Case 4:20-cv-00454 Document 14 Filed on 10/20/20 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                      IN THE UNITED STATES DISTRICT COURT                             October 20, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                HOUSTON DIVISION

RODNEY POULLARD, Jr.,                          §
                                               §
                      Plaintiff,               §
                                               §
VS.                                            §            CIVIL ACTION NO. H-20-454
                                               §
CASEY HOWARD, et al.,                          §
                                               §
                      Defendant.               §

ORDER ADOPTING MEMORANDUM AND RECOMMENDATION AND GRANTING
        THE DEFENDANT’S MOTION DISMISS AND DENYING THE
        PLAINTIFF’S MOTION FOR APPOINTMENT OF COUNSEL

       This court has reviewed the Memorandum and Recommendation of Judge Sam Sheldon

signed on September 16, 2020, and made a de novo determination. Fed. R. Civ. P. 72; 28 U.S.C.

§ 636(b)(1)(C); United States v. Wilson, 864 F.2d 1219 (5th Cir. 1989). Based on the pleadings,

the record, and the applicable law, the court adopts the Memorandum and Recommendation as this

court’s Memorandum and Order. This court finds and concludes that Judge Sheldon’s decisions

granting Casey Howard’s motion to dismiss and denying Rodney Poullard, Jr.’s motion for

appointment of counsel are supported by substantial evidence in the record and that Judge Sheldon

properly applied the legal standards. Howard’s motion to dismiss, (Docket Entry No. 4), is

granted, with leave for Poullard to amend no later than November 6, 2020. Poullard’s motion for

appointment of counsel, (Docket Entry No. 10), is denied.

                      SIGNED on October 20, 2020, at Houston, Texas.


                                            _______________________________________
                                                               Lee H. Rosenthal
                                                        Chief United States District Judge
